DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/028315 filed 7/27/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-150082 filed 8/2/2017, which papers have been placed of record in the file.  
Claims 1-18, 29-30 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “typical” in claim 1 is a relative term which renders the claim indefinite. The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification mentions examples of typical metals, although the full scope of suitable metals are not defined such that one skilled in the art would understand every metal that would be considered “typical”.  
	Claims 2-18 are subsumed by this rejection because of their dependence. 
	Appropriate correction and/or clarification is required. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites the total amount of the metal elements contained in the varnish is 0.05 to 500 ppm relative to the polymer (a). However, claim 1 also recites the same limitations, and therefore claim 16 does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 9, 16, 18, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiro et al. (JP 2004/161937, cited in IDS 3/20/2020). 
A machine translation was provided in filed IDS 3/20/2020. 
Regarding claims 1, 3-4, 7, 9, 13, 15-16, 18: Masahiro is directed to a varnish containing a polyimide (α) and a solvent (β) ([0014]),
	wherein the polymer (α) is a polyimide precursor,
	wherein the varnish contains at least one metal element(s) that is a typical metal element having an atomic weight of 26 to 201 except alkali metals and alkaline earth metals or a transition metal element(s) having an atomic weight of from 26 to 201. 
Specifically, Masahiro teaches adding water that contains iron ions (example 4), and obtaining, in the same manner, a polyimide that has a nickel content of 20 ppm (example 5), a polyimide that has a copper content of 5 ppm (example 6), a polyimide that includes 5 ppm of iron and 5 ppm of copper (example 9), and a polyimide that includes 4 ppm of iron, 5 ppm of nickel, and 5 ppm of copper (example 10), and describes molding each polyimide into a film.
Regarding claims 29-30: A method for producing a polyimide varnish is disclosed, comprising: 
(a) dissolving diamine and acid dianhydride in a solvent to produce a polyimide precursor; and 
(b) heating the polyimide precursor in the solvent to produce the polyimide. 
wherein in step (b) at least one metal element selected from Cu, Ni, and Fe is present in the solvent. ([0461]). See Example 5-6, 9 Masahiro.  


Claims 1, 3-11, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasawa et al. (US 2013/0178597).
	Regarding claim 1: Takasawa is directed to a varnish containing a polyimide (α) and a solvent (β),
	wherein the polymer (α) is a polyimide precursor,
	wherein the varnish contains at least one metal element(s) that is a typical metal element having an atomic weight of 26 to 201 except alkali metals and alkaline earth metals or a transition metal element(s) having an atomic weight of from 26 to 201. 
Specifically, a solvent is disclosed throughout and a varnish is disclosed in the eighth aspect ([0059] Takasawa). The solvent preferably contains a metal component (e.g. Li, Na, Mg, Ca, Al, K, Ca, Ti, Cr, Mn, Fe, Co, Ni, Cu, Zn, Mo, and Cd) is preferably 10 ppm or less, more preferably 1 ppm or less, more preferably 500 ppb or less, and most preferably 300 ppb or less at [0461], wherein Zn, Zr, Cu, Cr, Mn, Co, Ni, Al, Ti, Mo, Cd, and Fe are defined by the present invention as typical metal elements or transition metal elements. The varnish is a polyimide precursor solution composition that comprises the precursor and solvent ([0170]) and therefore the varnish comprises the aforementioned metal concentrations relative to the polymer (α). 
Regarding claim 3: The varnish comprises Zn, Zr, Cu, Cr, Mn, Co, Ni, Al, Ti, Mo, Cd, and Fe and are listed among a short and finite list of options.  
Regarding claim 4: The solvent preferably contains a metal component including Fe is preferably 10 ppm or less, more preferably 1 ppm or less, more preferably 500 ppb or less, and most preferably 300 ppb or less at [0461], which is relative to polymer (α).
Regarding claims 5-10:  The varnish comprises Zn, Zr, Cu, Cr, Mn, Co, Ni, Al, Ti, Mo, Cd, and Fe in claimed amounts. 
Regarding claim 11: The solvent preferably contains a metal component including Fe is preferably 10 ppm or less, more preferably 1 ppm or less, more preferably 500 ppb or less, and most preferably 300 ppb or less at [0461], which is relative to polymer (α). 
Regarding claim 13: The polymer is a polyimide. 
Regarding claim 14: A solvent of γ-butyrolactone is used in working example D6 (Table D1). 
Regarding claims 15-16: The solvent preferably contains a metal component including Cu is preferably 10 ppm or less, more preferably 1 ppm or less, more preferably 500 ppb or less, and most preferably 300 ppb or less at [0461], which is relative to polymer (α).
Regarding claim 17: The varnish is used for forming a flexible display device ([0061] Takasawa). 
Regarding claim 18: The polyimide varnish can be used to make films ([0499]), which are disclosed in the working examples at [0567]. 
Regarding claim 29: A method for producing a polyimide varnish is disclosed, comprising: 
(a) dissolving diamine and acid dianhydride in a solvent to produce a polyimide precursor; and 
(b) heating the polyimide precursor in the solvent to produce the polyimide ([0489]-[0490]). 
wherein in step (b) at least one metal element selected from Zn, Zr, Cu, Cr, Mn, Co, Ni, Al, Ti, Mo, Cd, and Fe is present in the solvent. ([0461]). 
Regarding claim 30: Suitable metals include Cu and is listed among a short list of options. 


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takasawa. 
Regarding claim 2: The varnish has a light transmittance at 400 nm of 70% ([0497]) measured using MCPD-300 manufactured by Otsuka Electronics Co., Ltd. ([0513]). However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the present invention, the claimed transmittance is achieved by use of specific diacid anhydride and diamine monomers as well as the solvent that contains the claimed amount of metal elements, which is the same manner that Takasawa teaches to achieve the same property of transparency ([0446]-[0462] Takasawa). In the event that Takasawa does not anticipate claim 2, it would have been obvious to one skilled in the art to have selected a specific diacid anhydride and diamine monomers as well as the solvent to achieve the claimed transparency since the same diacid anhydride and diamine monomers and solvent containing the same concentration of metal ions is taught. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have achieved the claimed light transmittance at 450 nm or more measured at an optical path length of 10 mm when a concentration of the polymer (α) and solvent (β) is adjusted to 20% by weight since this is a standard measuring method for transmittance. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takasawa  or Masahiro as applied to claim 1 above, and further in view of Sugo et al. (US 2002/0016438).
	Regarding claim 12: Takasawa or Masahiro doesn’t mention a typical non-metal element selected from the group consisting of P and Si in an amount of 0.05 to 100 ppm relative to polymer (α). 
	Sugo is directed to a polyimide composition to form a film that has good adhesiveness to substrates that contains a cyclic siloxane in an amount of less than 100 ppm relative to the polyimide polymer. Given the weight of the cyclic siloxane monomer is greater than the weight of Si, it follows the amount of Si is less than 100 ppm. One skilled in the art would have been motivated to have included a cyclic siloxane in the polyimide of Takasawa or Masahiro to materialize high reliability and high adhesive performance ([0017] Sugo). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an amount of Si in Takasawa or Masahiro in an amount within the scope of claim 12.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764